Order, Family Court, New York County (Jane Pearl, J.), entered on or about February 14, 2013, unanimously affirmed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see Matter of Louise Wise Servs. [Whyte], 131 AD2d 306 [1987]). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur — Friedman, J.R, Andrias, Richter, Manzanet-Daniels and Feinman, JJ.
Motion to be relieved as counsel granted.